                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  LISA ULREY,                                    )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )   Case No. 3:16-CV-257 JD
                                                 )
  WILLIAM REICHART, et al.,                      )
                                                 )
          Defendants.                            )

                                     OPINION AND ORDER

       Lisa Ulrey was an assistant principal in the Manchester Community Schools. She

resigned at the superintendent’s suggestion after a discrepancy came to light as to the validity of

her teaching license. After the school board accepted her resignation, she had second thoughts,

but the school did not allow her to rescind her resignation. This suit followed. Ms. Ulrey claims

that the superintendent encouraged her to resign not because of the discrepancy in her teaching

license, but because of a complaint she had made some months earlier to the school board about

the superintendent’s decision to allow a student to bring cigarettes to school. Ms. Ulrey claims

that she was retaliated against for exercising her First Amendment rights, and that she was

denied due process.

       The defendants—the school district and the superintendent—moved for summary

judgment. The Court grants the motion. Ms. Ulrey cannot maintain a First Amendment

retaliation claim since her speech came as part of her employment and thus was not protected by

the First Amendment. Nor was she denied due process, as she resigned instead of invoking the

process that was available to her.
                                 I. FACTUAL BACKGROUND

         Before recounting the relevant facts, the Court notes that the defendants have filed two

motions to strike. In the first motion, the defendants seek to strike certain evidence Ms. Ulrey

submitted in response to the motion for summary judgment. They focus primarily on statements

in an affidavit Ms. Ulrey submitted, and argue that the materials are inadmissible for various

reasons. However, none of the evidence subject to the motion to strike would affect the outcome

of the issues upon which the Court resolves the motion for summary judgment, so the Court need

not reach the admissibility of those materials. Second, the defendants moved to strike a surreply

that Ms. Ulrey filed without having sought or received leave to do so. Ms. Ulrey’s failure to seek

leave for that filing is unacceptable, and there are no grounds for a surreply in the first place.

Again, however, that filing has no effect on the outcome of the motion for summary judgment,

so the Court need not strike that filing either. With that understanding, the Court proceeds to the

facts.

         Ms. Ulrey began teaching in the Manchester Community Schools in 2011. In the fall of

2013, the assistant principal at Manchester Jr./Sr. High School resigned, and Ms. Ulrey was

offered and accepted that position. She served in an interim capacity for the rest of that school

year, and officially assumed the position at the beginning of the 2014–15 school year. The

principal at that school—Ms. Ulrey’s direct supervisor—was Nancy Alspaugh, and the school

district’s superintendent was William Reichhart. As assistant principal, Ms. Ulrey’s

responsibilities included student discipline, which entailed enforcing the rules in the student

handbook. [DE 47-6 p. 30, 150–51, 167; DE 50-10].

         In the 2014–15 school year, Manchester Community Schools began a new program

referred to as Squire Academy, which was an alternative education program aimed at assisting

at-risk students to receive their high school diplomas. The program was housed in a separate
                                                  2
space of a building that also housed the district’s administrative offices and its seventh-grade

classrooms, so it fell within Ms. Ulrey’s area of responsibility. [DE 49 p. 8 n.1]. In August 2014,

Squire Academy’s director, Dorey Mobley, contacted Dr. Reichhart about a student who had

brought cigarettes to school in violation of the district’s policy against possessing tobacco on

school grounds. She asked Dr. Reichhart if he would approve an exception for that student, such

that if the student brought cigarettes to school, he could turn them over to Ms. Mobley upon

arriving and retrieve them when he leaves. Dr. Reichhart later explained in a letter to the school

board that because the student was an at-risk student who was already old enough to legally

possess tobacco, he believed that allowing this limited exception would be preferable to

enforcing a policy that might discourage the student from attending school at all. Accordingly, he

approved of the arrangement under which the student would not be punished for bringing

cigarettes to school as long as he turned them over to Ms. Mobley while he was there.

       Shortly thereafter, that same student was arrested for unrelated reasons at Heartland

Career Center, a vocational school he attended in the afternoons, and he was found in possession

of cigarettes. When confronted about the cigarettes, the student said that his teacher had given

him permission to possess them. Heartland’s principal thus called Ms. Alspaugh, who in turn

called Ms. Mobley. Ms. Mobley reported to Ms. Alspaugh that Dr. Reichhart had given

permission for the student to bring tobacco products to school so long as he turned them in when

he arrived, and that she could return the cigarettes when the student left. Ms. Alspaugh relayed

that news to Ms. Ulrey because Ms. Ulrey was responsible for student discipline and enforcing

the student handbook, which included a prohibition on tobacco. [DE 47-6 p. 150–51].

       Ms. Ulrey and Ms. Alspaugh were each surprised at and disapproved of that decision by

Dr. Reichhart. Ms. Alspaugh thus placed a call to Dr. Reichhart on speakerphone while Ms.



                                                 3
Ulrey was in her office. Ms. Alspaugh asked Dr. Reichhart if he had given this permission, and

Dr. Reichhart confirmed that he had. Upon hearing that, Ms. Ulrey became angry, and without

awaiting any explanation from Dr. Reichhart and without telling him about her disagreement,

Ms. Ulrey took Ms. Alspaugh’s phone off of her desk, left the room, looked up the number for

the president of the school board, Sally Krouse, and called her.

       Ms. Ulrey reported to Ms. Krouse the decision that Dr. Reichhart had made. She

indicated that she thought the decision was wrong and that it was against the student handbook.

Ms. Krouse agreed to follow up with Dr. Reichhart. She sent him an email the next day

indicating that she had learned that a student had been caught with cigarettes and claimed that he

had been given permission to have them. Ms. Krouse indicated that she would be very concerned

if anyone in authority had given such permission. Dr. Reichhart responded to Ms. Krouse and the

rest of the school board and explained the situation. By that time he had also learned that Ms.

Ulrey was the one who reported the information to Ms. Krouse, and he expressed his displeasure

that Ms. Ulrey had taken the matter straight to Ms. Krouse without first expressing her concerns

to him and attempting to resolve them within the administration. Ms. Krouse and another board

member each responded to Dr. Reichhart’s email by indicating their own disapproval that Ms.

Ulrey had come to Ms. Krouse without first working through the chain of command.

       The next day, Dr. Reichhart called Ms. Ulrey into his office and chastised her for going

to Ms. Krouse without notifying him of her concerns. Dr. Reichhart had drafted a letter of

reprimand for Ms. Ulrey prior to the meeting, but he did not issue the reprimand. Instead, Ms.

Ulrey apologized to him and agreed that she would not go to the board in the future without first

discussing it with him. After that, the incident was not discussed again.




                                                 4
       Some months later, in late October 2014, Ms. Ulrey learned that there was a problem

with her administrator’s license. She had renewed her license two years earlier with the help of a

friend who was also the licensing advisor at Manchester University, where she had completed

some coursework. While it would have been possible for Ms. Ulrey to properly renew her license

at that time, the license that she actually applied for and received was one for which she was not

eligible, meaning her license was invalid. Two other teachers who had been assisted by that

licensing advisor (who was by then under suspicion for misconduct) discovered around the same

time that their licenses were invalid, which prompted Ms. Ulrey to review her own license and

discover the error. Ms. Ulrey promptly informed Dr. Reichhart of the problem, and began

working with state officials to correct her license. Dr. Reichhart met with Ms. Ulrey on multiple

occasions to discuss the problem and learn how it had occurred. As assistant principal, Ms.

Ulrey’s duties included evaluating other teachers and participating in disciplinary proceedings,

both of which required a valid administrator’s license. That prevented her from acting as

assistant principal until her license was corrected, and Dr. Reichhart was also concerned that it

could have called into question the validity of any matters she had worked on while her license

was invalid. Dr. Reichhart also expressed disbelief at how Ms. Ulrey, an administrator whose

responsibilities included evaluating other teachers, could have failed to ensure that her own

license was valid.

       On November 4, 2014, Dr. Reichhart met again with Ms. Ulrey to discuss her license. Dr.

Reichhart indicated the he did not believe her explanation of how she came to get her license

renewed and that he could not trust her. Sensing that Dr. Reichhart wanted to get rid of her, Ms.

Ulrey asked if he was asking her to resign. Dr. Reichhart said yes. Ms. Ulrey said that she would

type up a letter of resignation, at which point Dr. Reichhart produced a letter that he had drafted



                                                 5
for Ms. Ulrey in preparation for the meeting. Ms. Ulrey signed the letter and left. At the next

school board meeting, the board accepted her resignation.

       Ms. Ulrey later retained an attorney and asked to rescind her resignation, but the school

did not agree to do so. Accordingly, she filed this suit against Dr. Reichhart and the School

Board of Manchester Community Schools. Discovery has now closed, and the defendants moved

for summary judgment, which is fully briefed.

                                  II. STANDARD OF REVIEW

       Summary judgment is proper when the movant shows that there “is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “material” fact is one identified by the substantive law as affecting the outcome of the

suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” exists with

respect to any material fact when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. Where a factual record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no genuine issue for trial, and

summary judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citing Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)). In

determining whether a genuine issue of material fact exists, this Court must construe all facts in

the light most favorable to the non-moving party and draw all reasonable and justifiable

inferences in that party’s favor. Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008); King v.

Preferred Tech. Grp., 166 F.3d 887, 890 (7th Cir. 1999).

                                         III. DISCUSSION

       Ms. Ulrey asserts two claims. She first asserts that she was deprived of due process when

she was asked to resign. Second, she asserts that she was retaliated against for speech protected



                                                   6
by the First Amendment, namely her report to Ms. Krouse that Dr. Reichhart had allowed a

student to bring cigarettes to school. The Court address each claim in turn.

A.     Due Process

       First, Ms. Ulrey asserts a procedural due process claim, arguing that she was deprived of

her employment without due process when she was asked to resign. Procedural due process

claims entail two inquiries: (1) whether the plaintiff was deprived of a protected interest; and

(2) if so, what process was due. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 571 (7th Cir. 2017).

The defendants acknowledge that Ms. Ulrey had a protected property interest in her continued

employment. They argue, however, that she was not denied due process because she voluntarily

resigned, thus forgoing the procedural protections that were available to her. The Court agrees.

       Indiana law provides extensive procedural protections by which a teacher can seek

review of a decision to terminate her contract. A principal or superintendent can only make a

“preliminary decision” to cancel a contract. Ind. Code § 20-28-7.5-2(a).1 If an employee wishes

to oppose such a decision, she can first request a private conference with the superintendent. Id.

§ 20-28-7.5-2(b). After the conference, the superintendent may make a “recommendation” to the

School Board. Id. § 20-28-7.5-2(d). The employee can then request a private conference with the

School Board, which makes the final decision. Id. § 20-28-7.5-2(f). If the employee chooses not




1
  These provisions apply to terminating teachers’ contracts, but they would have applied to Ms.
Ulrey because she had a teacher’s contract in addition to being an administrator. Hewitt v.
Westfield Wash. Sch. Corp., 46 N.E.3d 425, 432 (Ind. 2015); [DE 47-4; 50-2 ¶ 53]. In addition,
Ms. Ulrey has waived any argument as to the applicability of these procedures by failing to
respond to the defendants’ arguments on that point. In fact, she does not contest the adequacy of
any procedures that were available; her argument is only that the procedures were denied to her
because she was asked to resign. And for that matter, Ms. Ulrey does not develop any argument
that she was constructively discharged, but argues only that asking her to resign met the lower
standard for actionable conduct that applies to First Amendment retaliation claims.
                                                 7
to seek review of the superintendent’s recommendation, though, the decision becomes final. Id.

§ 20-28-7.5-2(e).

       All that process was available to Ms. Ulrey. But instead of choosing to invoke it, she

resigned. “A public employee who voluntarily resigns cannot complain about a lack of due

process . . . .” Palka v. Shelton, 623 F.3d 447, 453 (7th Cir. 2010); Dusanek v. Hannon, 677 F.2d

538, 543 (7th Cir.1982) (“[A] state cannot be held to have violated due process requirements

when it has made procedural protection available and the plaintiff has simply refused to avail

himself of them.”). Ms. Ulrey argues that her resignation was not truly voluntary, but she offers

no evidence that she was coerced. Dr. Reichhart asked for her resignation, but she could have

said “no.” Ms. Ulrey asserts that Dr. Reichhart expressed distrust of her explanation about her

teaching license and implied that she was being dishonest, but that does not make her

employment so unbearable that she had to resign. See Palka, 623 F.3d at 453 (“Constructive

discharge occurs when an employer makes employment so unbearable that an employee

resigns[.]”); Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th Cir. 2010) (“[A] working

condition does not become intolerable or unbearable merely because a prospect of discharge

lurks in the background.” (internal quotation omitted)).

       Even if Ms. Ulrey believed that Dr. Reichhart intended to recommend her firing—or even

if Dr. Reichhart had told her so explicitly—that would not have deprived Ms. Ulrey of due

process. The Board is the final decisionmaker, and the whole point of the review process is to

allow the employee to be heard by the Board once the superintendent recommends a termination.

A superintendent’s intent to make such a recommendation thus does not excuse an employee

from engaging in that process. Cigan v. Chippewa Falls Sch. Dist., 388 F.3d 331, 333 (7th Cir.

2004) (rejecting an argument that “notice of intent to commence a process leading to discharge



                                                8
may be treated, at the employee’s election, as a completed discharge”); Levenstein v. Salafsky,

414 F.3d 767, 774–75 (7th Cir. 2005) (holding that the initiation of a process to terminate an

employee does not constitute a constructive discharge). “[T]he prospect of being fired at the

conclusion of an extended process is not itself a constructive discharge.” Cigan, 388 F.3d at 334.

       In short, the defendants did not deny Ms. Ulrey due process; she chose to resign instead

of invoking any process that was available to her. The Court therefore grants the motion for

summary judgment as to Ms. Ulrey’s due-process claim.

B.     First Amendment Retaliation

       Ms. Ulrey next asserts a First Amendment retaliation claim, arguing that Dr. Reichhart

retaliated against her for having reported to Ms. Krouse that he allowed a student to bring

cigarettes to school. Ms. Ulrey bases this claim on two instances of alleged retaliation: that Dr.

Reichhart scolded her and made her apologize once he learned that she had brought the issue to

Ms. Krouse; and that some months later, after the issue with her teaching license came to light,

Dr. Reichhart asked her to resign.2

       The threshold question in a First Amendment retaliation claim is whether the speech was

constitutionally protected. Kubiak v. City of Chi., 810 F.3d 476, 481 (7th Cir. 2016); McArdle v.

Peoria Sch. Dist. No. 150, 705 F.3d 751, 754 (7th Cir. 2013). “The inquiry into the protected

status of speech is one of law, not fact.” McArdle, 705 F.3d at 754. For speech by public

employees, determining whether speech is protected entails three steps. First, the speech must


2
  Neither of these instances would have constituted an adverse employment action in the context
of Title VII, but the standard for actionable conduct under § 1983 for First Amendment
retaliation is lower, and only requires conduct sufficiently adverse to deter the individual’s
speech. Hutchins v. Clarke, 661 F.3d 947, 956 (7th Cir. 2011) (“A § 1983 retaliation claim does
not require an adverse employment action with the same meaning as other anti-discrimination
statutes.”); Power v. Summers, 226 F.3d 815, 820–21 (7th Cir. 2000). The defendants also
dispute that Ms. Ulrey’s resignation had anything to do with her speech over two months prior.
Since the speech was not protected, though, the Court need not further discuss those issues.
                                                 9
have been made in the plaintiff’s “capacity as a private citizen and not as an employee.” Id.;

Swetlik v. Crawford, 738 F.3d 818, 825 (7th Cir. 2013). Second, the speech must address “a

matter of public concern.” Swetlik, 738 F.3d at 825. Third, the employee’s interest in expressing

that speech must not be “outweighed by the [employer’s] interests as an employer in ‘promoting

effective and efficient public service.’” Id. (quoting Houskins v. Sheahan, 549 F.3d 480, 490 (7th

Cir. 2008)).

       Here, Ms. Ulrey’s claim fails at the first step, as her speech was made in her capacity as

an employee, not as a private citizen. As the Supreme Court held in Garcetti, “when public

employees make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

“Determining the official duties of a public employee requires a practical inquiry into what

duties the employee is expected to perform, and is not limited to the formal job description.”

Kubiak, 810 F.3d at 481. This inquiry is not limited to an employee’s “core” job functions, but

looks to “whether an ‘employee’s expressions were made pursuant to official responsibilities.’”

Spiegla v. Hull, 481 F.3d 961, 966 (7th Cir. 2007) (quoting Garcetti, 547 U.S. at 424 (internal

alteration omitted)).

       Here, Ms. Ulrey’s job functions included student discipline and enforcement of the

student handbook. Her responsibilities included “coordinat[ing] and administer[ing] student

attendance and discipline policies.” [DE 50-10]. Ms. Ulrey testified that the “enforcement of the

entire student handbook was under [her] domain,” that “[d]iscipline was [her] area,” and that

tobacco possession “was against school policy, [and the] student handbook.” [DE 47-6 p. 80; see

also DE 49 p. 12 (asserting that she “was in charge of student discipline.”)]. Ms. Ulrey also



                                                10
asserts in her brief that the Squire Academy student was within her administrative responsibility.

[DE 49 p. 8 n.1]. Ms. Ulrey’s speech at issue bore directly on those responsibilities. She reported

to Ms. Krouse that Dr. Reichhart had allowed a student to bring cigarettes into school, which she

believed was contrary to the school’s disciplinary rules. That related to Ms. Ulrey’s official

responsibilities because Dr. Reichhart’s decision affected her ability to enforce the school’s

policies and allowed a student to engage in conduct that would have otherwise subjected the

student to discipline. In fact, Mr. Ulrey testified at her deposition that she was angry about Dr.

Reichhart’s decision “because of [her] role in enforcing the handbook.” [DE 47-6 p. 103].

        In arguing that her speech was not made as a public employee, Ms. Ulrey frames her

speech as reporting misconduct by Dr. Reichhart—authorizing activity that violated the school’s

policies—and she argues that her job entailed student discipline, not “superintendent discipline.”

That focus is much too narrow, though. While it was not Ms. Ulrey’s job to oversee the

superintendent, it was her job to enforce the student handbook, and she was complaining about a

decision by Dr. Reichhart that directly affected her ability to do so in the way she thought was

required and appropriate. She also directed her speech to Dr. Reichhart’s superior for the purpose

of influencing that decision. Thus, she was speaking about matters that directly affected her area

of responsibility as assistant principal.

        The Seventh Circuit has repeatedly held in similar cases that an employee’s speech was

not protected because it was made as a public employee, even if it implicated misconduct by a

superior. In McArdle, for example, a school principal discovered what she believed to be

misconduct by her superior, including using school funds for personal purposes, giving

directions that violated district policy, and circumventing rules regarding admission procedures

for nonresident students.705 F.3d at 753. She argued that oversight of her superior was not part



                                                 11
of her job, so her speech should be protected, but the court disagreed. It noted that the school’s

finances and its adherence to district policies “were all matters within [the plaintiff’s] oversight

as the school’s principal, and were all allegedly impacted by [the superior’s] misconduct.” Id. at

754. The court concluded that in reporting the alleged misconduct, the plaintiff “spoke about

matters that directly affected her area of responsibility,” so her speech was as a public employee

and was not protected by the First Amendment. Id.

       Likewise, in Spiegla, the plaintiff had been a correctional officer who was responsible for

conducting searches of both employees and visitors at the main gate of a prison, for the purpose

of preventing contraband from entering the facility. 481 F.3d at 962–63. She observed activity by

two of her superiors that suggested they may have been smuggling contraband into the facility,

but she was directed not to search them because of a new exception to the vehicle-search policy.

She reported her superiors’ suspected misconduct, and later claimed that she was retaliated

against for that speech. The court concluded, however, that her speech was not protected because

she was speaking as a public employee, not as a private citizen. The court had emphasized in a

previous opinion in the same case that the plaintiff’s “job function was to implement prison

security policies, not to question those policies or to report the suspicious activities of her

colleagues.” Spiegla v. Hull, 371 F.3d 928, 939 (7th Cir. 2004). The court held, however, that

because “ensuring compliance with prison security policy was part of what she was employed to

do,” she was speaking as a public employee even though her speech “highlighted potential

misconduct by prison officers.” Spiegla, 481 F.3d at 966–67. Thus, her speech was not protected

by the First Amendment.

       Those cases are not exceptions, but are consistent with many other cases in which the

Seventh Circuit has held that speech addressing misconduct bearing on an employee’s duties was



                                                  12
not protected, even where the employee’s job was not to investigate or report misconduct. E.g.,

Kubiak, 810 F.3d at 482 (holding that a police officer’s report of misconduct by another officer

was not protected speech, despite her argument that her professional duties did not include

reporting misconduct by her coworkers); Trigillo v. Snyder, 547 F.3d 826, 830 (7th Cir. 2008)

(holding that the plaintiff’s statement, in which she raised potential misconduct and criticized

policies within her department, was made as a public employee); Renken v. Gregory, 541 F.3d

769, 773–74 (7th Cir. 2008) (holding that a professor’s report of misuse of grant funds by the

dean was not protected, as the professor’s job included administering grant funds); Vose v.

Kliment, 506 F.3d 565, 571 (7th Cir. 2007) (holding that a public employee’s commentary about

misconduct affecting an area within his responsibility is considered speech as an employee, even

where investigating and reporting misconduct is not included in his job description or routine

duties); see also Smith v. Ill. Sch. Dist. U-46, 120 F. Supp. 3d 757, 772–73 (N.D. Ill. 2015)

(holding that a teacher’s report about another teacher’s criminal history was not protected

speech, even though “no one contends that [the plaintiff’s] routine job duties included

monitoring his fellow teachers’ criminal records”).

       Ms. Ulrey does not acknowledge any of those cases or attempt to distinguish them, nor is

there any apparent basis for doing so. Accordingly, the Court finds that Ms. Ulrey’s speech was

made as a public employee, not as a private citizen, so it is not protected by the First

Amendment. The Court thus grants the motion for summary judgment on the First Amendment

retaliation claim.

                                       IV. CONCLUSION

       For those reasons, the Court GRANTS the defendants’ motion for summary judgment.

[DE 45]. The defendants’ motions to strike are DENIED as moot. [DE 54, 57]. The Clerk is

DIRECTED to enter judgment in favor of the defendants.
                                                 13
SO ORDERED.

ENTERED: December 7, 2018

                                   /s/ JON E. DEGUILIO
                            Judge
                            United States District Court




                              14
